Title: From George Washington to David Stuart, 8 March 1792
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia March 8th 1792.

In a short letter which I wrote to you by the last Post, I promised a lengthy one by the Post of tomorrow; but such is my present situation that I must pass by some things & be more concise on others than I intended.
That Mr Johnsons health did not permit him to come to this City as he proposed & was expected, is matter of exceeding great regret, as many things relative to the Federal district—the City—and the public buildings might have been more Satisfactorily arranged; and delays avoided; but as there is no contending against acts of Providence we must submit, as it becomes us so to do, and endeavor to recover the time lost, in the best manner we can.
That the Commissioners have had more than a little trouble & vexation with Majr L’Enfant, I can readily conceive (if your representation of the fact had been wanting) from the specimens he has given of his untoward temper since his arrival in this City—And I can as easily conceive that in proportion to the yieldings of the Commissioners his claims would extend. Such upon a nearer view, appears to be the nature of the Man!
Every advantage will be taken of the Majors deriliction. A vigorous counter action therefore is essential. If he does not come forward openly to declare it, his friends and the enemies to the measure, will do it for him, that he found matters we⟨re⟩ likely to be conducted upon so pimping a s⟨cale⟩ that he would not hazard his character, ⟨or⟩ reputation on the event under the controul he was to be placed. It is even said (but nothing has appeared yet) that he means to publish this to the world. The half friends to the New City (if this is not allowing them more than their due) ⟨under⟩take to predict that, it now stands in equilibrio.

that a feather will turn the Scale either way. If say they the matter is pushed with vigor, and upon a plan commensurate to the design, & the public expectation, the permanent Seat of the Government will be fixed on the Potowmack. On the other hand, if inactivity and contractedness should mark the steps of the Commissioners of that district, whilst action, on the part of this state is displayed in providing commodious buildings for Congress &ca the Government will remain where it now is. That exertions will be made by this State to effect the purpose, there can be no doubt. A late message from the Governor to the Assembly proposing a ⟨certain⟩ grant of money for the erection of the house designed for the President is one, among other instances which have occurred.
It would have been very agreeable to me, that you should have shewn the copies of the letters I had written to Major L’Enfant, declaratory of the Subordinate part he was destined to act under the Commissioners. It does not appear to have been so understood by the Proprietors, from the sentiments expressed by Mr Walker (while he was in this City) for when he was told in what explicit language Major L’Enfant was given to understand this, he seemed quite surprised. You did me no more than justice when you supposed me incapable of duplicity in this business—I have had but one idea on the subject from the beginning—nor but one design, and that was to convince the Major of the subordinate part he was destined to act in it—I was obliged, as you have seen, to use stronger & stronger language as I found his repugnance encreased ’till he was told, in even harsh terms, that the Commissioners stood between him and the P——of the U. States and that it was from them that he was to receive directions.
The doubts, and opinion of others with respect to the permanent seat has occasioned ⟨no change⟩ in my sentiments on the subject. They have always been, that the plan ought to be prosecuted with all the dispatch the nature of the case will admit—and that the public Buildings in size—form—and elegance shou’d look beyond the present day. I would not have it understood from hence that I lean to extravagance. A chaste plan sufficiently capacious & convenient for a period not too remote, but one to which we may reasonably look forward, would meet my idea in the Capitol. For the Presidents House, I would design a

building which should also look forward, but execute no more of it at present than might suit the circumstances of this Country when it shall be first wanted. A Plan comprehending more may be executed at a future period when the wealth, population & importance of it shall stand upon much higher ground than they do at present.
How, and when you will be able to obtain plans of such buildings is with yourselves to decide on. No aid I am persuaded is to be expected from Major L’Enfant in the exhibition—rather, I apprehend, opposition & a reprobation of every one designed by any other however perfect.
The part, which Mr Walker by your letter to me, & another from Mr Johnson to Mr Jefferson, appears to have acted, surprises me exceedingly—his interest in ⟨the City,⟩ & the discernment with which he seems to have viewed the measure, in the early stages of it, would have led me to have drawn a different conclusion. The calumnies which seem to have been traced to him and the Major are more to be despised than to be regarded or resented. More than once you will remember I have given it to you as my opinion, that it would be by side blows and indirect attack that attempts would be made to defeat the Law. To sow the Seeds of dissension—jealousy and distrust—are among the means that will be practiced—There is a current in this City which sets so strongly against every thing which relates to the Federal district that it is next to impossible to stem it. To this cause is to be ascribed the backwardness of the engraving. Danger from them is to be apprehended; and, in my opinion, from no other. The best antidote against them is perseverance, & vigorous exertion on the part of the Commissioners; and good temper, and mutual forbearance with one another, on the part of the proprietors; for who are so much interested in the success, & progress of the measure as they?
I see no necessity for diminishing the Square allotted for the Presidents House, &ca at this time. It is easier at all times to retrench, than it is to enlarge a square; and a diviation from the plan in this instance would open the door to other applications, which might perplex, embarrass and delay business exceedingly; and end, more than probably, in violent discontents.
Where you will find a character qualified in all respects for a Superintendant, I know not; none present themselves to my

view; yet, one must be had. A better than Mr Ellicott for all matters, at present, cannot be had. No one I presume, can lay out the ground with more accuracy, lay out the squares, and divide them into lots better. He must understand levelling also perfectly, and has, I suppose competent skill in the conducting of water. Beyond these, your opportunities to form an opinion of him must exceed mine. Whether he is a man of arrangement—is sober, & Industrious—are matters unknown to me. I believe he is obliging—and he would be perfectly Subordinate. What he asks, five dollars a day (if sundays are included) seems high, but whether a fit character can be had for less I am unable to say.
The Plan of the City having met universal applause (as far as my information goes)—and Major L’Enfant having become a very discontented man, it was thought that less than from 2500 to 3000 dollars would not be proper to offer him for his services: instead of this, suppose five hundred guineas and a lot in a good part of the City was to be substituted? I think it would be more pleasing, and less expensive.
I have never exchanged a word with Mr Roberdeau since he came to this place, consequently, am unable to relate, what his expressions have been, or what his ideas are; he lives with, and more than probably partakes of the sentiments of Majr L’Enfant; unless the dismission of the latter may have worked a change in them, which, not unlikely, is the case with both; as I can hardly conceive that either of them contemplated the result of their conduct.
Although what I am going to add may be a calumny, it is nevertheless necessary you should be apprised of the report that Colo. Deakins applies the public money in his hands to speculative purposes; and is unable, at times, to answer the call of the workmen, an instance has been given. There are doubts also of the sincerity of Mr Frans Cabot. Of both these matters you are to judge from the evidence before you. I have nothing to charge either with, myself: these hints are disclosed in confidence, to place you on your guard.
The idea of importing Germans and Highlanders, as Artizans and labourers, has been touched upon in the letter from Mr Jefferson to the Commissioners—It is, in my opinion worthy of serious consideration in an œconomical point of view, & because it will contribute to the population of the place. The enclosed

extract of a letter from General Lincoln to Mr Lear is sent, that you may see the prospect in that Quarter. The General is a candid undesigning man, in whose word much confidence may be placed; and having been in this City, & lately returnd from it, has had opportunities of making the remarks which are contained in the extract.
I began with telling you, that I should not write a lengthy letter, but the result has contradicted it. It is to be considered as a private letter, in answr to yours of the 26th Ulto; but it may under that idea be communicated to your associates in Office—They, & you, must receive it, blotted & scratched as you find it, for I have not time to copy it. It is now ten oclock at night (after my usual hour for retiring to rest) and the mail will be closed early tomorrow morning. Sincerely & affectionately I am—Yours

Go: Washington

